JS 44 (Rev. 06/17)                                                     CIVIL COVER SHEET
The ,TS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and ser ice of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of tire United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                        DEFEND NTS
Craig Cunningham                                                                                        Foster and Monroe, LLC

   (b) County of Resi ence of First Listed Plaintiff                                                     County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE: IN LAND CONDEMNATION CAS S, USE THE LOCATION OF
                                                                                                                 THE TRACT OF L D INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (IfKnown)

Pro se


II. BASIS OF JURISDICTION (Place an X" in O e Pox Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                       and One Box for Defendant)
   1 U.S. Gove ment                    3 Federal Question                                                                       PTF      DEF                                             PTF        DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State             1         1     Incorporated or Principal Place              4      4
                                                                                                                                                     of Business In This State

  2 U.S. Gov m nt                      4 Diversity                                              Citizen of Another State           2     a 2      Incorporated and Principal Place             5    as
       Defendant                            (Indicate Citizenship of Partie in Item III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a         a3           3    Foreign Nation                               6       6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place a X" in One Box Only)                                                                                           Click here for: N urc-c' .ij < i ic vsipii ui
          CONTRACT                        TORTS                                                   FORTEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
   110 Insurance          PERSONAL INJURY       PERSONAL INJURY                                    625 Drug Related Seizur             422 App al 28 USC 158             375 False Claim Act
  120 M rine                         310 Airpl ne                   365 Personal Injury -              of Property 21 USC 881          423 Withdrawal                    376 QuiTam (31 USC
  130 Miller Act                     315 Airplane Product               Product Liability          690 Other                               28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                 367 He llh Care/                                                                                     400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmace tic l                                                PROPERTY RIGHTS                   410 Antitrust
     & Enforcement of Judgment           Slander                         Personal Inj ry                                               820 Copyrights                    430 Banks and Banking
  151 Medicare Act                   330 Federal E ployers’              Product Liability                                             830 Patent                        450 Commerce
  152 Recovery of Defaulted               Liability                 368 Asbestos Personal                                              835 Patent - Abbreviated          460 Deportation
     Student Loans                   340 Marine                         Injury Product                                                     New Dmg Application           470 Racketeer Influence and
     (Excludes Veterans)             345 Marine Product               Liability                                                        840 Trademark                         Corrupt Organizations
  153 Recovery of Overpayment            Liability                 PERSO AL PROPERTY                        LABOR                      SOCIAL SECURITY                   480 Consumer Credit
     of Veteran s Benefits           350 Motor Vehicle              370 Other Fraud                710 Fair Labor Standards            861 HIA (1395ff)                  490 Cable/Sat TV
  160 Stockholders Suits             355 Motor Vehicle              371 Truth in Lending               Act                             862 Black Lung (923)              850 Securities/Commodities/
  190 Ollier Contract                   Product Liability           380 Other Personal             720 Labor/Management                863 DIWC/DfWW (405(g))                Exchange
  195 Contract Product Liability     360 Ollier Personal                Property Damage                Relations                       864 SSID Title XVI                890 Ollier Statutory Actions
   196 Franchise                         Injury                     385 Property Damage            740 Railway Labor Act               865 RSI (405(g))                  891 Agricultural Acts
                                     362 Personal Injury -               Product Liability         751 Family and Medic l                                                893 Environmental Matters
                                         Medical Malpractic                                             Leave Act                                                        895 Free om of Infonnation
1 REAL PROPERTY                        CIVIL RIGHTS               PRISONER PETITIONS              790 Other L bor Litig tion           FEDERAL TAX SUITS                     Act
  210 Land Conde nation              440 Ollier Civil Rights        Habeas Corpus:                791 Employee Retirement              870 Taxes (U.S. Plaintiff        896 Arbitration
  220 Foreclosure                    441 Voting                     463 Alien Detainee                Income Security Act                  or Defendant)                899 Administrative Procedure
  230 Rent Lease & Eject ent         442 Employment                 510 Motions to Vacate                                              871 IRS Third Party                 Act/Review or Appe l of
  240 Torts to Land                  443 Housing/                       Sentence                                                           26 USC 7609                     Agency Decision
  245 Tort Product Liability             Accommodations             530 General                                                                                         950 Constitutionality of
  290 All Other Real Property        445 A er. w/Disabilities -     535 Death Penalty                  IMMIGR TION                                                         State Statutes
                                         Employment                 Other:                        462 Naturaliz tion Application
                                     446 Amer. w Disabilities -     540 Mandamus & Other          465 Other Immigration
                                        Other                       550 Civil Rights                  Actions
                                     448 Education                  555 Prison Condition
                                                                    560 Civil Detainee -
                                                                       Conditions of
                                                                       Confinement

V* ORIGIN (Place an X" in One Box Only)
   1 Original 2 Removed from 3 Remanded from 4 Reinstated or 5 Transferred from O 6 Multidistrict                                                                                    8 Multidistrict
     Proceeding State Court Appellate Court Reopened Another District Litigation-                                                                                                      Litigation -
                                                                    (specify) Transfer                                                                                                Direct File
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite j risdictional statutes nle s iversity):
                                       47 USC 227
VI. CAUSE OF ACTION                   Brief description of cause:
                                       Illegal Telemarketing
VII. REQUESTED I                           CHECK IF TfflS IS A CLASS ACTION DEMANDS                                                           CHECK YES only if deman ed in complaint:
     COMPLAINT:                            UNDER RULE 23, F.R.C\ .P. 50,000.00                                                                JURY DEMA D:                    Yes ONo




  RECEIPT#                      AMOUNT                                  APPLYING IFP                                    JUDGE                            MAG. IDGE
